Citation Nr: 0009551	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  95-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation for a low back 
disorder with a herniated intervertebral disc at L5-S1, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968 and from July 1971 to August 1993.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a June 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  By that 
decision, the RO granted service connection for a low back 
condition and assigned a 10 percent disability rating.  The 
veteran subsequently perfected a timely appeal regarding the 
disability rating assigned.  

The veteran presented testimony before the undersigned member 
of the Board in July 1998.  In October 1998, the Board 
remanded the veteran's case to the RO for further evidentiary 
development.  The requested development was completed, and in 
November 1999, the RO issued a Supplemental Statement of the 
Case in which it granted an increased rating of 20 percent 
for the veteran's service-connected low back disorder with a 
herniated intervertebral disc at L5-S1.  In AB v. Brown, 
6 Vet. App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (Court) held that on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.

In the June 1994 rating decision, the RO also granted service 
connection for a right inguinal hernia and left renal 
calculus.  The veteran subsequently filed timely appeals 
regarding the non compensable disability ratings assigned.  
However, in a signed statement submitted in March 1995, the 
veteran withdrew his claim of entitlement to a compensable 
evaluation for a right inguinal hernia.  Although the veteran 
briefly testified regarding his right inguinal hernia at his 
Board hearing in July 1998, he essentially stated that his 
hernia was not bothering him at present.  Thus, the Board 
finds that the issue of entitlement to a compensable 
evaluation for a service-connected inguinal hernia is not 
presently before the Board on appeal.  38 C.F.R. § 20.204 
(1999).

Additionally, the Board notes that in June 1995, the RO 
granted an increased rating of 30 percent for the veteran's 
service-connected left renal calculus, which is the maximum 
disability rating available under the applicable Diagnostic 
Code.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 (1999).  
The veteran has since not alleged entitlement to any further 
benefit relating to this condition.  Therefore, the Board 
finds that the RO's June 1995 decision represented a full 
grant of the benefit sought on appeal and that this matter is 
no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barerra v. Gober, 112 F.3d 1030 (1997).

In December 1999, the veteran submitted an additional packet 
of medical treatment records in support of his claim.  Under 
the provisions of 38 C.F.R. § 20.1304(c) (1999), pertinent 
evidence submitted on appeal must be initially reviewed by 
the RO unless a valid waiver of consideration has been 
received.  No such waiver was received in this instance.  
However, because these additional treatment records relate to 
disabilities other than the veteran's low back disorder, the 
Board believes that this additional evidence is not pertinent 
to consideration of the current severity of the veteran's low 
back disorder.  Thus, in light of the nature of these 
documents, the Board finds that a waiver of RO consideration 
pursuant to 38 C.F.R. 20.1304(c) is not necessary in this 
case.


FINDINGS OF FACT

1.  For the period prior to October 22, 1998, the competent 
and probative evidence demonstrates that the veteran's low 
back disorder with a herniated intervertebral disc at L5-S1 
is manifested by moderate symptoms with recurring attacks.

2.  For the period effective from October 22, 1998, the 
competent and probative evidence demonstrates that the 
veteran's low back disorder with a herniated intervertebral 
disc at L5-S1 is manifested by a pronounced condition with 
persistent symptoms compatible with sciatic neuropathy, such 
as characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, and other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's low back disorder with a herniated intervertebral 
disc at L5-S1, for the period prior to October 22, 1998, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for a 60 percent rating for the veteran's 
low back disorder with a herniated intervertebral disc at L5-
S1, for the period effective October 22, 1998, are met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic 
Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected low back disability.  In the interest of 
clarity, the Board will review the law, VA regulations and 
other authority which may be relevant to this claim; then 
review the factual background of this case; and finally 
proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Under Diagnostic Code 5293, a 20 percent rating is warranted 
for intervertebral disc syndrome which is moderate with 
recurring attacks.  A 40 percent rating is warranted when the 
intervertebral disc syndrome is severely disabling with 
recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5295, pertaining to lumbosacral strain, a 20 percent 
disability rating is warranted where there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating, the 
highest available rating under Diagnostic Code 5295, requires 
a severe lumbosacral strain as manifested by a listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 8620, which pertains to sciatic 
neuritis, incomplete paralysis warrants a 10 percent rating 
when the disability is mild; 20 percent rating when the 
disability is moderate; 40 percent rating when the disability 
is moderately severe; 60 percent rating when the disability 
is severe, with marked muscular atrophy; and an 80 percent 
rating is warranted when there is complete paralysis of the 
sciatic nerve, with foot drop, no active movement of the 
muscles below the knee, flexion of the knee weakened or lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8620 (1999).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6 (1999).  It should 
also be noted that use of descriptive terminology such as 
"mild" or "moderate" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
precedent opinion of the General Counsel of the Secretary of 
VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae. 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

In Bierman v. Brown, 6 Vet. App. 125, 129-132 (1994), the 
Court found that the provisions of Diagnostic Code 5293 do 
not expressly prohibit a separate neurological rating from 
being assigned in situations in which such a rating is 
warranted.  The Court suggested that manifestations of 
neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14.

Factual Background

Service medical records reflect that the veteran was 
hospitalized from October 1975 to November 1975 for treatment 
of low back pain with sciatica.  Subsequent service medical 
records reveal ongoing complaints of low back pain throughout 
service.  In February 1993, a computed tomography (CT) scan 
and myelogram revealed a herniated intervertebral disc at L5-
S1.

In September 1993, the veteran filed a claim of entitlement 
to service connection for a low back condition.  In a VA 
orthopedic examination conducted in February 1994, the 
veteran reported constant aching in his low back, often 
accompanied by pain radiating into his hip.  He indicated 
that he found it difficult to sit for any extended period of 
time or to ride long distances in a car.  Upon examination, 
the VA examiner noted tenderness to percussion over the lower 
part of the lumbosacral spine.  The VA examiner also found 
forward flexion to 75 degrees in the lumbosacral spine, with 
normal ranges of motion in extension and lateral bending to 
the left and right.  In the upright position, the veteran 
reportedly had forward bending to 90 degrees but was unable 
to get down far enough to touch his toes.  The VA examiner 
noted an impression of degenerative disc disease at L5 and 
probably L4, "rule out arthritic degeneration accompanying 
that now."  Following his physical examination, the veteran 
was sent for x-rays of his lumbosacral spine.  These x-rays 
reportedly revealed slight scoliosis in the lumbar spine with 
no intrinsic bony abnormalities seen.  The VA radiologist 
concluded that the lumbosacral interspace was less than 
optimally evaluated, but otherwise appeared normal.

In the June 1994 rating decision, the RO granted service 
connection for chronic low back strain with a history of 
sciatica and a herniated disc at L5-S1.  The veteran 
subsequently submitted a timely Notice of Disagreement as to 
the 10 percent disability rating assigned.

In January 1995, the veteran was evaluated by L.N., a 
physical therapist, for the purpose of determining his 
potential for vocational rehabilitation.  The veteran 
reported a history of low back pain due to a herniated disc 
at L5-S1, which included a history of 5 months of physical 
therapy in 1992 in which he tried "everything for the back, 
until finally some mechanical lumbar traction seemed to give 
me some relief."  His present complaints reportedly involved 
continued low back pain radiating into his right leg to his 
knee.  The veteran indicated that he was working part-time as 
a truck driver, which has been very irregular employment.  He 
stated that he used a lumbosacral support to load and unload 
the trucks, and that his self treatment for his symptoms 
included taking Naprosyn as needed and some exercise that 
consisted of walking three times a week for approximately one 
mile.

After he had been discharged from service, the veteran had 
continued to receive treatment at Malmstrom Air Force Base 
for his low back condition.  In February 1997, the veteran 
reported that he was experiencing painful cramping in his 
right leg.  He also reported that he has been told by 
physicians that he had a slight neuropathy at the L5-S1 
junction of his spine.  Upon examination, a Dr. T.S. reported 
that he could find no signs of neuropathy whatsoever.  Dr. 
T.S. noted that straight leg raises were negative and that 
deep tendon reflexes were 2+.  Dr. T.S. also found that soft 
and sharp point were within normal limits and that no 
paresthesia was observed.  Dr. T.S. noted an impression of 
chronic L5-S1 neuropathy, with possible muscle spasm point 
tender area at approximately the L5-S1 junction.

VA outpatient treatment records dated between February 1996 
and November 1998 reflect ongoing complaints and treatment 
for low back pain.  In October 1998, the veteran reported 
recurring low back pain with accompanying pain and numbness 
in the posterior aspect of his right thigh and the bottom of 
his foot.  The VA examiner found decreased sensation to light 
touch, especially in the posterior aspect of the right leg 
and bottom of thigh right foot.  The VA examiner noted an 
impression of L5-S1 disc herniation on the right side with 
corresponding light S1 radiculopathy.

During his July 1998 hearing, the veteran testified that he 
also experienced muscle spasms in his right hip, calf, and 
foot.  He indicated that these spasms usually woke him up two 
to three times a night.  The veteran also testified that he 
often experienced numbness in his right foot and tingling all 
down his right leg.  

In October 1998, the Board remanded this case for further 
evidentiary development.  The Board found that although the 
veteran's low back disability had been characterized as both 
lumbosacral strain and intervertebral disc syndrome, it was 
unclear from the record whether his back condition was 
reflective of separate disabilities, with distinct 
pathologies and symptoms.  The Board instructed the RO to 
provide the veteran with an examination by an appropriate 
specialist to determine the nature and extent of his low back 
disability.

In April 1999, in accordance with the Board's remand 
instructions, the veteran was provided with a neurological 
examination by Dr. C.A., a private physician.  Upon 
examination, Dr. C.A. found that the veteran's range of 
motion in his thoracolumbar spine "was actually fairly 
good," with the veteran lacking about 4 inches in touching 
the floor in flexion.  Straight leg raising was positive at 
about 60 degrees on the right and 80 degrees on the left, 
limited by hamstring tightness.  Dr. C.A. also found 
significant tenderness in the right sciatic notch, and that 
right ankle jerk could only be elicited with strong 
reinforcement, and then just barely.  Sensory examination 
reportedly revealed a decrease in pinprick in a stocking-type 
distribution effecting the right foot.  Nerve conduction 
studies revealed mild to moderate right S1 radiculopathy and 
borderline peroneal neuropathy on the right, nonlocalized, of 
uncertain clinical significance.

Following examination, Dr. C.A. diagnosed the veteran with 
chronic low back pain secondary to lumbar disc disease with a 
herniated disc on the right in a chronic S1 radiculopathy.   
Dr. C.A. found that this condition had caused a significant 
impact on his quality of life.  Dr. C.A. also found that 
although previous electromyographic abnormalities had not 
been found in prior electrical studies, he believed that the 
abnormalities found during his testing were clearly chronic 
in nature.  Regarding the question of a distinct lumbosacral 
spine disability, Dr. C.A. concluded that although associated 
soft tissue injuries might coexist with the veteran's clear 
radiculopathy, he did not feel that such injuries were either 
separable or clinically relevant.

In April 1999, an orthopedic examination was also conducted 
by Dr. B.M.I., another private physician.   The veteran 
reported that he experienced chronic low back pain with 
weakness in his right foot and some cramping in his right 
calf.  He also reported some tingling in his right foot and a 
dullness to pinprick sensation.  Upon examination, Dr. B.M.I. 
found full range of motion in the veteran's back with 
complaints of right leg pain on extremes of flexion.  Dr. 
B.M.I. also found that heel and toe walking demonstrated no 
weakness, but that deep tendon reflexes revealed ankle jerk 
to be 0/2+, right over left.  Dr. B.M.I. concluded that the 
veteran's symptoms were consistent with disc herniation at 
L5-S1.

Analysis

Initial matters- well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  As noted above, in 
October 1998, this case was remanded by the Board for 
additional evidentiary development, which was completed by 
the RO.  There is now ample evidence of record, including two 
recent examinations, and there is no indication that there 
are additional records that have not been obtained and which 
would be pertinent to the present claim.  Moreover, the 
veteran has been afforded the opportunity to present 
testimony at a Travel Board hearing at the RO.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

The veteran's low back disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome.  Because the veteran's 
service-connected disability has at times been characterized 
as a low back disorder with lumbar strain and intervertebral 
disc syndrome, the Board has considered whether the veteran's 
service-connected disability is more appropriately rated 
under Diagnostic Code 5295, which pertains to lumbosacral 
strain.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Based upon the competent and probative evidence of record, 
the Board believes that the veteran's low back disability 
remains appropriately rated under the criteria of Diagnostic 
Code 5293, which pertains to intervertebral disc syndrome.  
In essence, the Board believes the veteran's relevant medical 
history, which includes several diagnoses of a herniated disc 
at L4-5 with evidence of radiculopathy, to be more consistent 
with the criteria of Diagnostic Code 5293.  In particular, 
the Board finds particularly probative the opinion of Dr. 
C.A., who specifically found that while some associated soft 
tissue injuries might coexist with the veteran's clear 
radiculopathy, he did not feel that such injuries were either 
separable or clinically relevant.  Moreover, Dr. B.M.I., in 
the most recent evaluation of the veteran of record, in April 
1999 concluded that the veteran's symptoms were consistent 
with disc herniation.  

Having found that the veteran's low back disorder is 
appropriately rated under Diagnostic Code 5293, the Board 
will now address whether an increased rating is warranted 
under that code.

The Board finds that the competent and probative evidence of 
record shows that the current severity of the veteran's low 
back disorder more nearly approximates a rating of 60 
percent, the maximum disability rating available under 
Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 4.21 (1999).  
Specifically, the Board believes that there is competent 
medical and other evidence of record demonstrating that the 
veteran's low back disorder is manifested by a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy, such as characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.

The Board recognizes that there is evidence of record which 
does not support a rating of 60 percent under the criteria of 
Diagnostic Code 5293.  In particular, the Board notes that 
repeated physical examination has revealed no more than 
slight limitation of motion in the lumbar spine.  

Nevertheless, the Board believes that a rating of 60 percent 
is warranted under the criteria of Diagnostic Code 5293.  In 
particular, the Board notes that recent physical examination 
has revealed a variety of symptoms consistent with sciatic 
neuropathy, such as absent right ankle jerk, significant 
tenderness in the area of the right sciatic notch, and a 
decrease in pinprick effecting areas of the right lower 
extremity.  Additionally, although Dr. C.A. indicated that 
his studies had revealed only a mild to moderate right side 
radiculopathy, Dr. C.A. also specifically concluded during 
his April 1999 examination that the veteran's condition was 
of such severity as to have a significant impact on his 
quality of life.  See 38 C.F.R. §§ 4.2, 4.6 (1999).

In short, while the veteran may have not demonstrated all of 
the criteria for a 60 percent disability rating under 
Diagnostic Code 5293, the Board finds that the aforementioned 
evidence demonstrates a degree of symptomatology which "more 
nearly approximates" the criteria for a 60 percent rating.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.21, 
4.71a, Diagnostic Code 5293 (1999).  The Board finds the 
manifestations of the veteran's disability which support a 60 
percent disability rating to be more significant and have a 
greater impact on the veteran's ability to function than 
those which do not meet the criteria for a 60 percent 
evaluation. 

In accordance with the Court's ruling in Bierman, 6 Vet. App. 
129-132, the Board has also considered whether a separate 
disability rating is in order under 38 C.F.R. § 4.124a, 
Diagnostic Code 8620 for related neurological impairment.  
However, in this case, the Board believes that there have 
been no identifiable symptoms consistent with the assignment 
of a separate disability rating under a neurological code, 
such as foot drop or muscular atrophy.  See Bierman.  
Furthermore, although Dr. T.S. noted an impression of 
neuropathy following his February 1997 examination, he also 
specifically indicated that his physical examination had 
revealed no signs of neuropathy whatsoever.  The Board 
believes this finding appears to be consistent Dr. C.A.'s 
conclusion that while nerve conduction studies had revealed 
mild to moderate right S1 radiculopathy, they also revealed 
only borderline peroneal neuropathy on the right, 
nonlocalized and "of uncertain clinical significance."  In 
essence, the Board believes that the competent and probative 
evidence of record supports a finding that the veteran's 
lower extremity radiculopathy symptoms are part and parcel of 
his herniated disc disease and do not constitute a separate 
and distinct neurological disability as contemplated by 
Bierman and Esteban.

The Board has also considered whether a disability rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(1999), which pertains to limitation of motion.  However, as 
noted above, a precedent opinion of the General Counsel held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  The Board is 
bound by this opinion under 38 U.S.C.A. § 7104(c) (West 
1991).  Thus, evaluation of such symptomatology under 
Diagnostic Code 5292 in addition to evaluation under 
Diagnostic Code 5293 would clearly constitute pyramiding, 
compensating the veteran for identical manifestations under 
different diagnoses.  38 C.F.R. § 4.14; see Esteban, 6 Vet. 
App. at 261-62.  A 40 percent disability rating is the 
highest available under Diagnostic Code 5292 and thus, an 
alternative evaluation under this code would not afford the 
veteran a higher rating.

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) may provide a basis for an 
increased evaluation.  In DeLuca, the Court held that 38 
C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic 
codes under which the veteran's disabilities are rated, and 
that the Board has to consider the functional loss due to 
pain of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  The veteran is now in receipt of a 60 percent 
rating, the maximum allowable rating available under 
Diagnostic Code 5293.  As such, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration.  
See Johnston, 10 Vet. App. at 85..

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of a 60 percent 
rating for the veteran's low back disability with a herniated 
disc at L5-S1 under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
The Board believes that the veteran's low back disability is 
manifested by severely disabling, recurring attacks of 
symptoms consistent with sciatic neuropathy, with only 
intermittent relief.  

Fenderson

As noted above, the Court in Fenderson discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

After reviewing the complete record in this case, the Board 
finds that while an increased rating of 60 percent is now 
warranted for the veteran's low back disorder, such increase 
should be effective only as of October 22, 1998, the date of 
the VA clinical examination which first revealed objective 
evidence of pronounced, persistent symptoms consistent with 
sciatic neuropathy.  Specifically, the Board concludes that 
prior to October 1998, physical examination was negative for 
any indication of persistent symptoms such as characteristic 
pain, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc.  In particular, 
the Board notes that although Dr. T.S. found some evidence of 
muscle spasm, his examination was negative for any indication 
of absent ankle jerk or other neurological findings.  In 
fact, Dr. T.S. specifically indicated that he could find no 
evidence of neurological symptomatology "whatsoever" in his 
examination.  In essence, the Board believes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent prior to October 22, 1998, as the competent and 
probative evidence demonstrates that the veteran's herniated 
intervertebral disc syndrome was manifested by no more than 
moderate, recurring attacks of symptoms.

It was not until the veteran's October 1998 VA clinical 
examination, that an examination revealed evidence of 
persistent symptoms such as pain, numbness, and decreased 
sensation in the right lower extremity.  The Board believes 
these findings to be consistent with those reported during 
the veteran's April 1999 VA examinations, which revealed 
absent right ankle jerk, significant tenderness in the area 
of the right sciatic notch, and a decrease in pinprick 
effecting areas of the right lower extremity.  In light of 
the foregoing, the Board is of the opinion that the medical 
evidence of record shows a definite worsening of the 
veteran's herniated intervertebral disc since October 1998.  
Furthermore, the Board finds that his low back disorder has 
increased in severity to such a degree since October 1998 
that a 60 percent disability rating is now warranted for a 
pronounced condition with persistent symptoms compatible with 
sciatic neuropathy.

In summary, the Board finds that prior to October 22, 1998, 
the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's low back disorder with 
disorder with a herniated intervertebral disc at L5-S1.  The 
Board further finds that effective October 22, 1998, an 
increased rating of 60 percent is warranted for the veteran's 
low back disorder with a herniated intervertebral disc at L5-
S1.


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's low back disorder with a herniated intervertebral 
disc at L5-S1, for the period prior to October 22, 1998, is 
denied.

A 60 percent rating for the veteran's service-connected low 
back disorder with a herniated intervertebral disc at L5-S1, 
effective October 22, 1998, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

